Citation Nr: 0105086	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an original disability rating in excess of 
10 percent for right knee injury with arthroscopic surgery, 
medical meniscectomy and osteoarthritis.

3.  Entitlement to an original disability rating in excess of 
10 percent for left knee injury with arthroscopy and patellar 
chondroplasty, resection of septum mucosum, partial 
synovectomy, and osteoarthritis. 

4.  Entitlement to an original disability rating in excess of 
10 percent for hypertension.

5.  Entitlement to an original compensable disability rating 
for sinusitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.
ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1997.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in February 1999.  The decision denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, and right and left ankle conditions.  
That decision also granted the veteran's claims of 
entitlement to service connection for a right knee injury at 
10 percent disabling, a left knee injury at 10 percent 
disabling, sinusitis at zero percent disabling, an 
appendectomy at zero percent disabling, right elbow 
epicondylitis at zero percent disabling, and hypertension at 
zero percent disabling.  The veteran appealed the original 
disability ratings assigned to the right and left knee 
injuries, hypertension, and sinusitis, in addition to the 
denial of service connection for tinnitus.  The original 
disability rating assigned to the veteran's hypertension was 
subsequently increased to 10 percent as of the day after the 
veteran's terminal date of service.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  It is at least as likely as not that the veteran acquired 
his tinnitus during his period of active service.

3.  The veteran's hypertension is not shown to be productive 
of diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.

4.  The veteran's sinusitis is not shown to be productive one 
or two incapacitating episodes per year requiring prolonged 
antibiotic treatment, or three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  

CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service. 38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. §§ 3.102, 3.303(d) (2000).

2.  A disability rating of more than 10 percent is not 
warranted for the veteran's service-connected hypertension 
now or at any time relevant to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7101 (2000).

3.  The criteria for a compensable rating for sinusitis have 
not been met now or at any time relevant to this claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, DC 6510 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet.App. 303, 305 (1992).

The evidence of record establishes that the veteran currently 
has tinnitus.  During the veteran's September 1998 VA 
audiological examination the veteran reported tinnitus that 
began around 1992.  He reported that it was bilateral and 
constant.  The veteran reported that his had a mild effect on 
his life, he being aware of it.  It resembled a dull hum with 
occasional increases in volume.  It reportedly affected the 
veteran's concentration when the volume increased.  The 
examiner noted in the diagnosis that the veteran's reports of 
bilateral constant tinnitus could not be supported by 
audiological testing and appeared to be from a nonauditory 
source.

Review service medical records submitted by the veteran does 
not reveal any report or finding relevant to tinnitus.  
However, they do not appear to be complete, missing the 
veteran's entrance and separation examinations as well as any 
periodic examinations from the veteran's 10 year period of 
active duty.  The veteran's service medical records have not 
been retrieved from the National Personnel Records Center 
(NPRC).

The veteran asserts that he reported his tinnitus during 
service to medical personnel, but was informed that there was 
nothing that could be done about the tinnitus.  He therefore 
did not pursue further treatment.  The veteran submitted his 
claim for service connection for tinnitus in May 1998, less 
than one year after exit from service.

It is now well-settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Based upon the evidence developed for and against the 
veteran's claim, the Board is of the opinion that the 
evidence in this case is in relative equipoise.  Under the 
circumstances, service connection may be granted, applying 
the "benefit of the doubt" rule. While the VA audiologist 
was unable to confirm an audiological source for the 
veteran's tinnitus, the Board is unable to separate the 
veteran's complaint of tinnitus made within one year of his 
exit from his ten years of active duty.  It is unlikely, 
whatever the source of the veteran's tinnitus, that it arose 
during the period from September 1997 to May 1998.  In 
addition, the Board finds no basis for questioning the 
credibility of the veteran's statements regarding the time of 
his tinuttis's origin.  The Board therefore finds that the 
evidence does support a finding that the veteran's tinnitus 
was incurred during active military service.  Accordingly, it 
is the finding of the Board that the record supports a grant 
of entitlement to service connection for tinnitus.  
38 U.S.C.A. §§ 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303(d) (2000).

Increased Rating

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Hypertension 

Under the Rating Schedule, disability due to hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) is rated under Diagnostic Code 7101 as follows: 

Diastolic pressure predominantly 130 or more	60 
Diastolic pressure predominantly 120 or more	40 
Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more	20
Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires 
continuous medication for control	10

Note (1): Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on 
at least three different days. For purposes of this 
section, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm. Note (2): 
Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by 
a separate evaluation.  38 C.F.R. § 4.104 DC 7101 
(2000).

The veteran is currently rated at 10 percent disability for 
his hypertension from the day following his release from 
service.  In order to qualify for a rating greater than 10 
percent the medical evidence must show diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.

The following blood pressure readings and their dates are 
currently contained in the record.  These were all taken in 
conjunction with VA examinations or treatment.
February 5, 1998 - 148/94
April 7, 1998 - 150/96, 130/88, and 130/90
August 18, 1998 - 154/96
September 9, 1998 - 152/92 and 130/90
October 20, 1998 - 138/90 and 140/86
January 5, 1999 - 156/98

Review of the readings indicates none that are within the 
parameters required for a compensable disability rating.  
They all fall well outside of the parameters for a 20 percent 
disability rating. 

Based on this medical evidence, the Board must conclude that 
the criteria for a disability rating greater than 10 percent 
for the veteran's service-connected hypertension have not 
been met at any time relevant to the veteran's claim.  The 
preponderance of the evidence is against this increased 
rating claim.  Consequently, the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected hypertension is denied. 

Sinusitis

Sinusitis is evaluated under the provisions of DC 6510. A 
noncompensable evaluation is assigned for sinusitis detected 
by X-ray only.  A 10 percent rating is assigned when there 
are one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 DC 6510 (2000).

Review of the evidence reveals no record of post service 
treatment for the veteran's sinusitis.  In a February 1998 
review of medical history, the veteran reported a history of 
chronic sinusitis with bloody mucous.   During the September 
1998 VA general medical examination for compensation 
purposes, the veteran complained of chronic sinus problems.  
The veteran was noted to have no tenderness in the sinus 
area.  The veteran reported treating his sinusitis with over 
the counter medications.

An October 1998 treatment report records a history of 
sinusitis that was "always a problem."  He had had post 
nasal drainage and occasional headaches.  The diagnosis was 
"sinusitis: No active prob."  He was prescribed a nasal 
spray.

While the veteran contends that his sinusitis is something he 
suffers from on a regular basis, this is not reflected by 
available medical evidence.  In view of the lack of post 
service treatment, there is no evidence of one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting as required for a compensable 
evaluation. Under these circumstances, there is no basis in 
the record for assigning a compensable rating for the 
veteran's sinusitis, and his appeal concerning this claim is 
denied. The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, DC 6510.


ORDER

The claim of entitlement to service connection for tinnitus 
is granted.

The claim of entitlement to an increased original evaluation 
greater than 10 percent for hypertension is denied.

The claim of entitlement to a compensable original evaluation 
for sinusitis is denied.

REMAND

The veteran was most recently examined for rating purposes in 
September 1998. The report of that examination does not 
contain adequate findings to evaluate the disability under 
the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2000) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  The duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Therefore, the case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a right or left knee 
disability since September 1998.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the current 
extent and severity of the service-
connected right and left knee 
disabilites.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitation of activity 
imposed by the disabling condition, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain significantly 
limits functional ability during flare-
ups or with extended use.  Voyles v. 
Brown, 5 Vet. App. 451, 453 (1993).  It 
should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran. The examiner also should 
indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination for 
proper review of the medical history.  
The examination report must reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

